EXHIBIT 10.2

 

DEFENSE AND ESCROW AGREEMENT

 

THIS DEFENSE AND ESCROW AGREEMENT (this “Agreement”) is made as of this 15th day
of July , 2004 (the “Effective Date”), by and among (i) GOLF HOST RESORTS, INC.,
a Colorado corporation (“Borrower”), (ii) GTA-IB, LLC, a Florida limited
liability company (“GTA-IB”), (iii) GOLF TRUST OF AMERICA, L.P., a Delaware
limited partnership (“Lender”), (iv) GOLF TRUST OF AMERICA, INC., a Maryland
corporation (“GTA Parent”), and (v) Chicago Title Insurance Company (“Escrow
Agent”). GTA-IB, Lender and GTA Parent shall be referred to collectively as
“GTA” in this Agreement.

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A.                                   Simultaneously herewith, Borrower, GTA-IB,
Lender and certain other parties are entering into a Settlement Agreement, dated
as of the date hereof (the “Settlement Agreement”) which, among other things,
sets forth the respective rights and obligations of Borrower and GTA-IB relating
to (i) certain real and personal property (as more particularly described in the
Settlement Agreement, the “Property”), (ii) Borrower’s obligations to Lender,
regarding Borrower’s obligations to Lender in connection with that certain loan
in the original principal amount of Seventy-Eight Million Nine Hundred
Seventy-Five Thousand Dollars ($78,975,000), and maturing on June 19, 2027 (the
“Loan”), and (iii) such other matters as more specifically set forth therein. 
Capitalized terms used, but not otherwise defined herein, shall have the
meanings set forth in the Settlement Agreement.

 

B.                                     Borrower and other entities are currently
defending that certain lawsuits filed by William J. and Harriet J. Ball, et al.,
on behalf of themselves and other similarly situated parties, in the Circuit
Court for the Sixth Judicial Circuit in Pinellas County, Florida, Case Numbers
99-7532-CI-007 and/or 01-008582-CI-015 (the “Ball Claims”), and may in the
future defend other claims which are brought (or could have been brought)
against Borrower, and which derive from or relate to the same facts and
circumstances as the Ball Claims (collectively, such additional claims are
referred to as the “Related Claims,” each such claim is individually a “Related
Claim”) (collectively the Ball Claims and the Related Claims and any appeals
thereof are referred to as the “Lawsuits;” and each of the Ball Claims and the
Related Claims (any an appeal thereof) is individually a “Lawsuit”).  The
settlement of the Lawsuits may require, among other things, the granting of
certain operational benefits to those plaintiffs in the Lawsuits (or to those
who have intervened or seek to intervene in one or more Lawsuits) (collectively,
such plaintiffs and intervenors are referred to as the “Plaintiffs;” and each is
individually a “Plaintiff”), subject to the settlement of the Lawsuits.

 

C.                                     Borrower also owns a parcel of real
property commonly known as “Parcel F” and which is more particularly described
on Exhibit A attached hereto (“Parcel F”).

 

D.                                    As a condition to GTA-IB’s and Lender’s
execution of the Settlement Agreement, GTA has required (i) that Borrower and
GTA agree upon their respective rights and liabilities with respect to the
Lawsuits and the defense thereof, and (ii) that certain of the proceeds from any
sale of Parcel F by Borrower (or any affiliate thereof) be held in escrow
pending distribution in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

E.                                      Borrower and GTA desire to enter into
this Agreement to establish their respective rights and obligations with respect
to (i) the defense of the Lawsuits, and (ii) the use and distribution of
proceeds from any sale of Parcel F by Borrower.

 

NOW THEREFORE, in consideration of the foregoing premises, the covenants in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, GTA and Escrow Agent hereby agree as
follows:

 


1.                                       APPOINTMENT OF ESCROW AGENT.  ESCROW
AGENT IS HEREBY APPOINTED TO ACT AS ESCROW AGENT IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, AND ESCROW AGENT HEREBY ACCEPTS SUCH APPOINTMENT.  ESCROW AGENT
SHALL HAVE ALL THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS SET FORTH IN THIS
AGREEMENT AND NO OTHERS.


 


2.                                       DEFENSE OF THE LAWSUITS; PARTICIPATION
BY GTA.  SUBJECT TO THE TERMS OF THE SETTLEMENT AGREEMENT AND THAT CERTAIN
OPERATIONAL BENEFITS AGREEMENT DATED JULY 15, 2004, BY AND AMONG BORROWER,
GTA-IB, LENDER AND GOLF HOSTS, INC., A FLORIDA CORPORATION (THE “OPERATIONAL
BENEFITS AGREEMENT”), BORROWER SHALL CONDUCT, CONTROL AND BE RESPONSIBLE FOR THE
DEFENSE AND POTENTIAL SETTLEMENT OF THE LAWSUITS.  GTA-IB SHALL HAVE THE RIGHT
TO CONSULT WITH BORROWER REGARDING THE LAWSUITS AND BORROWER BE OBLIGATED TO
KEEP GTA-IB REGULARLY INFORMED ON A CURRENT BASIS ON THE STATUS OF THE LAWSUITS,
INCLUDING, WITHOUT LIMITATION, PROVIDING GTA-IB (AND ITS COUNSEL) WITH COPIES OF
ALL PLEADINGS FILED AND RECEIVED, AND DEPOSITION TRANSCRIPTS PRODUCED IN
CONNECTION THEREWITH, AND BORROWER AND ITS COUNSEL SHALL BE GENERALLY AVAILABLE
TO ANSWER ALL QUESTIONS OF GTA-IB AND ITS COUNSEL RELATING TO THE LAWSUITS. 
FURTHER, BORROWER ACKNOWLEDGES AND AGREES THAT IT SHALL CAUSE ITS COUNSEL OF
RECORD WITH RESPECT TO THE LAWSUITS, AS WELL AS ANY OTHER COUNSEL ENGAGED BY
BORROWER WITH RESPECT TO THE DEFENSE OF THE LAWSUITS (TOGETHER, “BORROWER’S
COUNSEL”) TO PROMPTLY AND REGULARLY (I) INFORM PETER T. HEALY, ESQ. AND/OR
MICHAEL TUBACH, ESQ. OF O’MELVENY & MYERS LLP, COUNSEL TO GTA (“OMM”) ON A
CURRENT BASIS ON THE STATUS OF THE LAWSUITS AND ANY NEGOTIATIONS REGARDING THE
SETTLEMENT THEREOF, AND (II) PROVIDE TO OMM COPIES OF ALL SETTLEMENT PROPOSALS,
CORRESPONDENCE AND DOCUMENTS RELATED THERETO AND TO THE LAWSUITS.  BORROWER
SHALL ALSO GIVE GTA-IB, LENDER AND OMM PRIOR NOTICE OF ALL SETTLEMENT
DISCUSSIONS RELATING TO THE LAWSUITS AND ALLOW GTA-IB, LENDER AND THEIR COUNSEL
TO OBSERVE (AND PARTICIPATE IN FROM TIME TO TIME AS IS REASONABLY PRACTICABLE)
ALL SUCH SETTLEMENT DISCUSSIONS. GTA-IB SHALL COOPERATE (AT NO ECONOMIC COST TO
IT OR ITS AFFILIATES) AND SHALL CAUSE LENDER TO COOPERATE (AT NO ECONOMIC COST
TO LENDER OR ITS AFFILIATES) IN ALL REASONABLE RESPECTS IN SEEKING TO SETTLE THE
LAWSUITS, WHICH MAY INCLUDE, IN GTA-IB’S DISCRETION, THE OFFERING OF CERTAIN
RIGHTS, OR THE OFFERING TO ALTER CERTAIN EXISTING RIGHTS, TO USE THE INNISBROOK
GOLF COURSE, AS PROVIDED IN THE OPERATIONAL BENEFITS AGREEMENT.  NO SUCH GRANTS
SHALL BE MADE TO A PLAINTIFF, EXCEPT IN THE EVENT THAT BORROWER AND SUCH
PLAINTIFF EXECUTE AND DELIVER A COMPLETE AND FINAL SETTLEMENT AGREEMENT, WHICH
PROVIDES FOR (I) THE UNCONDITIONAL DISMISSAL OF SUCH PLAINTIFF’S LAWSUIT OR
LAWSUITS, ANY AND ALL CLAIMS RAISED IN OR RELATED TO SUCH PLAINTIFF’S LAWSUIT,
WITH PREJUDICE, AND (II) THE UNCONDITIONAL RELEASE OF EACH OF GUARANTOR,
BORROWER, GTA-IB, LENDER, GTA PARENT AND THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, SUCCESSORS, EMPLOYEES, AND AGENTS
FROM ANY AND ALL LIABILITY FOR CLAIMS RAISED IN OR RELATED TO SUCH PLAINTIFF’S
LAWSUIT (EACH SUCH SETTLEMENT AGREEMENT, A “LAWSUIT SETTLEMENT AGREEMENT”), AND
SUBJECT TO THE FURTHER CONDITIONS SET FORTH IN SECTION 5.2 BELOW.  FURTHERMORE,
SUCH SETTLEMENTS MAY INCLUDE A WAIVER OF RIGHTS OF BORROWER TO OFFSET ANY SUMS
OWED TO THE


 

2

--------------------------------------------------------------------------------


 


ORIGINALLY NAMED PLAINTIFFS UNDER THE INNISBROOK RENTAL POOL MASTER LEASE
AGREEMENT EFFECTIVE JANUARY 1, 2002, AS AMENDED.


 


3.                                       PROCEEDS FROM THE SALE OF PARCEL F. 
THE PARTIES TO THIS AGREEMENT AGREE THAT ANY AND ALL AMOUNTS RECEIVED IN RESPECT
OF ANY DEPOSIT, PURCHASE PRICE OR PURCHASE MONEY MORTGAGE PAYMENTS IN CONNECTION
WITH THE SALE OR TRANSFER OR THE PROPOSED SALE OR TRANSFER OF PARCEL F
(INCLUDING, WITHOUT LIMITATION, ANY FUNDS RECEIVED FROM GTA IN THE EVENT IT
PURCHASES PARCEL F OR PURCHASER REIMBURSEMENT OF SUMS ADVANCED BY BORROWER
PURSUANT TO SECTION 5.1(III)), LESS:  ALL OF BORROWER’S REASONABLY AND ACTUALLY
INCURRED THIRD-PARTY COSTS AND EXPENSES INCURRED SOLELY IN CONNECTION WITH SUCH
SALE, INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTARY, FILING, RECORDING,
CONVEYANCE, TRANSFER AND INTANGIBLE TAXES/FEES; ALL CHARGES FOR OR IN CONNECTION
WITH THE RECORDING AND FILING OF ANY INSTRUMENT OR DOCUMENT TO BE RECORDED OR
FILED; COSTS AND EXPENSES OF OR RELATED TO THE ISSUANCE OF THE POLICIES OF TITLE
INSURANCE; THE PREMIUMS FOR THE SAME AND THE COSTS OF ANY PRELIMINARY TITLE
REPORTS AND SURVEYS REQUIRED IN CONNECTION WITH THE SAME; BORROWER’S CLOSING
ATTORNEYS’ FEES PAYABLE SOLELY IN CONNECTION WITH SERVICES RELATED TO THE SALE
AND CONVEYANCE OF TITLE TO PARCEL F; BORROWER’S BROKERAGE AND CONVEYANCE FEES
PAYABLE TO LOCHMERE REALTY, INC. (WHICH FEES PAYABLE TO LOCKMERE REALTY, INC.
SHALL NOT EXCEED 6.87% OF NET CASH PROCEEDS OF THE SALE OF PARCEL F AS AND WHEN
PAID BY THE PURCHASER OF PARCEL F); AND THE BUYER’S AGENT/BROKER’S ACQUISITION
FEE/BROKERAGE FEE, NOT TO EXCEED TWO HUNDRED THOUSAND DOLLARS ($200,000) IN THE
AGGREGATE (SUCH SALE PROCEEDS LESS ALL SUCH COSTS AND EXPENSES DEDUCTED
THEREFROM, ARE HEREINAFTER REFERRED TO AS THE “PROCEEDS”) SHALL BE DEPOSITED
DIRECTLY INTO THE ESCROW ACCOUNT (AS HEREINAFTER DEFINED), WITHOUT DEMAND,
DEDUCTION, OFFSET OR DELAY, AND SHALL BE DISBURSED ONLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, WITHOUT DEMAND, DEDUCTION, OFFSET OR DELAY.  BORROWER
SHALL NOT MAKE OR SEEK TO CAUSE ANY DISBURSEMENT FROM THE ESCROW ACCOUNT TO BE
MADE, DIRECTLY OR INDIRECTLY, EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT
AND ONLY UPON FIVE (5) DAYS’ PRIOR WRITTEN NOTICE THEREOF TO LENDER, IN EACH
INSTANCE, TOGETHER WITH ALL RELEVANT DETAIL. 


 


3.1                                 THE ESCROW ACCOUNT.  ESCROW AGENT SHALL
ESTABLISH A COLLATERAL ACCOUNT, UPON THE AVAILABILITY OF CLEAR FUNDS TO BE
DISTRIBUTED PURSUANT TO THIS AGREEMENT, IN BORROWER’S NAME AT BANK OF AMERICA,
NATIONAL ASSOCIATION, WHICH ACCOUNT SHALL BE DENOMINATED “BANK OF AMERICA GOLF
HOST RESORTS, INC. BY CHICAGO TITLE INSURANCE COMPANY AS ESCROW AGENT” FOR THE
BENEFIT OF BORROWER AND GTA (THE “ESCROW ACCOUNT”).  BORROWER SHALL (I) PAY ON A
REGULAR AND CURRENT BASIS ANY AND ALL FEES AND EXPENSES INCURRED IN CONNECTION
WITH THE MAINTENANCE AND THE ADMINISTRATION OF THE ESCROW ACCOUNT, AND (II)
ADVISE GTA ON A REGULAR AND CURRENT BASIS OF BORROWER’S SATISFACTION OF SUCH
OBLIGATIONS.


 


3.2                                 CONTROL OF ESCROW ACCOUNT.  ESCROW AGENT
SHALL ADMINISTER THE ESCROW ACCOUNT, SHALL BE THE SOLE SIGNATORY ON THE ESCROW
ACCOUNT AND SHALL DISBURSE THE PROCEEDS ONLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AND ONLY UPON FIVE (5) DAYS’ PRIOR WRITTEN NOTICE THEREOF TO
LENDER, IN EACH INSTANCE, TOGETHER WITH ALL RELEVANT DETAIL. BORROWER SHALL HAVE
NO RIGHT OR ABILITY TO EFFECT WITHDRAWALS FROM THE ESCROW ACCOUNT AND SHALL HAVE
NO RIGHT TO EXERCISE DOMINION OR CONTROL OVER THE ESCROW ACCOUNT.


 


3.3                                 NOTICE TO GTA.  PRIOR TO MAKING ANY
DISTRIBUTION UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, UNDER SECTIONS
3 AND 5, ESCROW AGENT SHALL NOTIFY GTA AND ITS COUNSEL IN WRITING OF SUCH
INTENDED DISTRIBUTION, IN ACCORDANCE WITH THIS SECTION 3, ALLOWING GTA
REASONABLE OPPORTUNITY TO OBJECT TO ANY SUCH DISTRIBUTION.

 

3

--------------------------------------------------------------------------------


 


4.                                       PROCEEDS HELD IN ESCROW.


 


4.1                                 INVESTMENT OF PROCEEDS.  FUNDS IN THE ESCROW
ACCOUNT SHALL BE INVESTED AND/OR REINVESTED BY ESCROW AGENT EXCLUSIVELY IN
PERMITTED INVESTMENTS.  AS USED HEREIN, “PERMITTED INVESTMENTS” SHALL MEAN ANY
OF THE FOLLOWING LIQUID SECONDARY MARKET INVESTMENTS OF EXCESS CASH WITH A
MAXIMUM LIFE OF ANY ONE SECURITY NOT TO EXCEED ONE YEAR:  (A) MARKETABLE
SECURITIES ISSUED BY THE UNITED STATES OF AMERICA AND AGENCIES THEREOF OR
GUARANTEED BY THE UNITED STATES OF AMERICA; (B) MARKETABLE SECURITIES ISSUED BY
ANY STATE OF THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OF ANY
SUCH STATE OR ANY PUBLIC INSTRUMENTALITY WITH A MINIMUM RATING OF A1/P1;AA/AA2
OR MIG-1, VMIG1; (C) CERTIFICATES OF DEPOSIT AND TIME DEPOSITS ISSUED BY
COMMERCIAL BANKS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF OR BY ANY OTHER DOMESTIC DEPOSITORY INSTITUTION IF SUCH
CERTIFICATES OF DEPOSIT ARE FULLY INSURED BY THE FEDERAL DEPOSIT INSURANCE
CORPORATION; (D) COMMERCIAL PAPER MATURING NOT MORE THAN ONE YEAR FROM THE DATE
OF ISSUE, AND RATED NOT LOWER THAN “P-1” OR THE THEN-EQUIVALENT RATING BY
MOODY’S INVESTORS SERVICE, “A-1” OR THE THEN-EQUIVALENT RATING BY STANDARD &
POOR’S CORPORATION, OR THE THEN EQUIVALENT RATING BY FITCH OR DUFF & PHELPS; (E)
REPURCHASE AGREEMENTS WITH FINANCIAL INSTITUTIONS ORGANIZED UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR ANY STATE THEREOF, PROVIDED THAT, SUCH
INSTITUTION IS RATED NOT LOWER THAN A1/P1; (F) AUCTION RATE PRODUCTS PROVIDED
THAT SUCH PRODUCTS ARE RATED NOT LOWER THAN A1/P1; (G) COLLATERALIZED MORTGAGE
OBLIGATIONS AND ASSET BACKED SECURITIES PROVIDED THAT SUCH OBLIGATIONS OR
SECURITIES ARE RATED NOT LOWER THAN A1/P1; (H) CORPORATE DEBT OBLIGATIONS ,
PROVIDED THAT SUCH OBLIGATIONS ARE RATED NOT LOWER THAN DOUBLE A (AA) (AA) OR
EQUIVALENT; AND (I) SHARES OF MONEY MARKET FUNDS THAT HAVE AT LEAST NINETY-FIVE
PERCENT (95%) OF THEIR ASSETS INVESTED CONTINUOUSLY IN THE TYPES OF INVESTMENTS
REFERRED TO IN CLAUSES (A) THROUGH (H) ABOVE.  ANY INCOME EARNED ON THE ESCROW
ACCOUNT SHALL BE HELD IN THE ESCROW ACCOUNT AND SHALL CONSTITUTE AND BE ADDED TO
THE PROCEEDS, AND ALL INCOME TAXES AND OTHER TAXES THEREON SHALL BE ALLOCATED TO
AND SHALL BE PAYABLE BY BORROWER IN A PROMPT AND TIMELY MANNER.  TO THE EXTENT
THAT BORROWER ACTUALLY AND UNCONDITIONALLY PAYS SUCH TAXES, THE AMOUNTS OF
PROCEEDS IT RECEIVES SHALL BE INCREASED IN AN AMOUNT SUFFICIENT TO COMPENSATE
BORROWER (“GROSSED-UP”) FOR SUCH TAXES PAID, PROVIDED THAT SUCH AMOUNT SHALL NOT
EXCEED THE TOTAL AMOUNT OF INTEREST EARNED ON THE ESCROW ACCOUNT.


 


5.                                       USE AND DISPOSITION OF PROCEEDS.


 


5.1                                 CLOSING DATE DISBURSEMENTS.  ON THE DATE OF
THE SALE OF PARCEL F TO A THIRD PARTY (THE “CLOSING DATE”) PURSUANT TO A
PURCHASE AND SALE AGREEMENT (THE “PURCHASE AGREEMENT”), ESCROW AGENT SHALL
DISBURSE A PORTION OF THE PROCEEDS AS FOLLOWS:


 

(i)                                     FIRST, One Hundred Thousand Dollars
($100,000) to GTA-IB (or GTA-IB’s designee), in respect of fees and related
costs, including, without limitation, attorneys’ fees, incurred by GTA-IB in
connection with GTA-IB’s negotiation, preparation and review of any iteration of
a Parcel F Development Agreement, whether incurred before or after the Effective
Date (the “Parcel F Development Agreement”), by and among GTA-IB, Borrower and
Bayfair Innisbrook, L.L.C., a Florida limited liability corporation or any other
purchaser (subject to the provisions of Section 8.2(b) of the Settlement
Agreement) to be consented to by Lender in writing, and all other documents
attached thereto, regardless whether such agreement is ultimately executed or is
effective;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  SECOND, One Million Dollars ($1,000,000)
distributed 70% to Lender and 30% to Borrower; and

 

(iii)                               THIRD, to Borrower (or Borrower’s designee),
(a) an amount respecting the reasonable and actually incurred attorneys’ fees
and related costs paid or payable to Borrower’s Counsel in connection with the
defense of the Lawsuits, which amount shall not  exceed Two Million Four Hundred
Thousand Dollars ($2,400,000) in the aggregate for such attorneys’ fees and
related costs incurred for the period from June 30, 2002 through the Effective
Date (the “Maximum Amount”); and (b) any reasonable and actually incurred
attorneys’ fees and related costs paid or payable to Borrower’s Counsel in
connection with the defense of the Lawsuits which are incurred after the
Effective Date, which amount (as described in this subpart (b) of
Section 5.1(iii) shall not be subject to any maximum limitation. 
Notwithstanding anything to the contrary in this Agreement, the Settlement
Agreement or the Operational Benefits Agreement, in the event that Borrower (or
its affiliates) recover attorneys’ fees and related costs (or a portion thereof)
from the Plaintiffs of the Lawsuits, such recovered amount shall be fully
disclosed to GTA-IB and shall automatically reduce the Maximum Amount dollar for
dollar to the extent received.

 

5.2                                 Disbursement of Net Proceeds.  The Proceeds
remaining after the disbursement of the amounts set forth in Section 5.1 above
(such remaining proceeds, together with any amounts received by Borrower or
Grantor relating to the Litigation Interest (as defined in the Settlement
Agreement), without offset, are collectively referred to as the “Net Proceeds”)
shall continue to be held in the Escrow Account by Escrow Agent and shall be
disbursed to the persons set forth below in the order of priority set forth
immediately below within five (5) days after the date upon which GTA notifies
Escrow Agent in writing (the “Release Notice”) that it has received evidence
satisfactory to GTA, in its reasonable discretion, that a Lawsuit has been
settled by the parties thereto pursuant to a fully executed settlement agreement
and a properly filed dismissal with prejudice, wherein GTA and its affiliates,
agents, employees, officers, directors and members or partners have been
unconditionally released with prejudice with respect to the Lawsuit and any and
all claims or potential claims relating to the subject matter thereof), or that
the Lawsuit has been fully and finally adjudicated (with no possibility of
further appeal) (collectively, such settlement or full and final adjudication
are herein referred to as a “Final Lawsuit Resolution”).  GTA shall deliver the
Release Notice in a reasonably prompt manner upon GTA’s receipt of a Final
Lawsuit Resolution.  Upon Escrow Agent’s receipt of a Release Notice, Escrow
Agent shall promptly disburse a portion of the Net Proceeds (without demand,
deduction, offset or delay) as shall be reasonably determined in good faith by
Borrower, to the extent available (provided, however, that Borrower shall have
(i) first considered reasonably and in good faith (and taking into account such
relevant facts and circumstances in making its determination) all the relevant
facts and circumstances, including, without limitation, the best interests of
GTA, Borrower and Borrower’s affiliates, and shall expressly not act in the sole
best interests of Borrower or Borrower’s affiliates, and (ii) given prompt
written notice of such determination to GTA-IB) in the amounts and in the order
set forth immediately below (together with concurrent written notice to Lender):

 

(i)                                     FIRST, to Escrow Agent for any amounts
due and payable to Escrow Agent under this Agreement;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  SECOND,

 

(a)  to Borrower, (i) an amount up to One Hundred Thousand Dollars ($100,000) to
reimburse Borrower those certain engineering costs actually incurred by Borrower
in connection with the sale of Parcel F and not otherwise reimbursed, and (ii)
an amount up to Two Hundred Thousand Dollars ($200,000) to reimburse Borrower
for its reasonable legal fees incurred after Borrower’s filing of that certain
Parcel F Final Site Plan with Pinellas County, Florida, to the extent not
otherwise reimbursed; and then,

 

(b)  in the event any of the GTA Parties (as defined in the Settlement
Agreement) are joined as parties to the Lawsuits by one or more of the
Plaintiffs to the Lawsuits, an amount for the GTA Parties’ third party legal
fees and costs incurred with respect to the Lawsuits, subject to a maximum
aggregate amount of Fifty Thousand Dollars ($50,000);

 

(iii)                               THIRD, to the Plaintiffs in a Lawsuit (or to
Borrower to the extent that Borrower has actually and unconditionally paid such
amount to Plaintiffs in a Lawsuit and has received and filed a dismissal with
prejudice with respect thereto) an amount reasonably determined by Borrower in
good faith to be paid pursuant to the Lawsuit Settlement Agreement;

 

(iv)                              FOURTH, subject to the provisions of
Section 5.2 of this Agreement, to the GTA Parties, all amounts which represent
the costs and expenses incurred by GTA and/or the GTA Parties, including,
without limitation, attorneys’ fees, other than in relation to the Lawsuits,
which Borrower and/or Guarantor are required to pay to the GTA Parties pursuant
to the indemnification provisions of Sections 5.1, 5.2 and 7.2(a) of the
Settlement Agreement, provided that such amount when added to Borrower’s Tax
Payment shall not exceed the Indemnified Amount (as defined in Section 10.3(c)
of the Settlement Agreement);

 

(v)                                 FIFTH, subject to the provisions of
Section 5.2 of this Agreement, to the GTA Parties, an amount equal to any and
all costs, expenses (including, without limitation, legal and investigatory
fees, costs and expenses payable to Dechert LLP and/or Borrower’s Local Counsel,
but specifically excluding any counsel retained by any of the GTA Parties
(unless Dechert LLP shall not agree to defend, or is not able to defend for
ethical or other reasons, the GTA Parties and except as provided below),
liability, claim, loss, judgment or damage of any kind or nature arising out of
or in connection with the Lawsuits, not including any indirect or consequential
damages incurred by any of the GTA Parties;

 

(vi)                              SIXTH, subject to the provisions of
Section 5.2 of this Agreement, to the GTA Parties, all amounts which Borrower
and/or Guarantor are required to pay to the GTA Parties pursuant to the
indemnification provisions of this Agreement, the Parcel F Development
Agreement, the Operational Benefits Agreement and that certain Joint Defense
Agreement by and among Borrower, Guarantor, GTA-IB, the GTA Parent and certain
other parties to the extent not otherwise paid to the GTA Parties; provided that
such amount paid under this Section 5.2(vi) when added to the amounts, if any,
distributed under Section 5.2(v) and the Borrower’s Tax Payment shall not exceed
the Indemnified Amount (excluding from the Indemnified Amount Losses arising
from the Lawsuits); and

 

6

--------------------------------------------------------------------------------


 

(vii)                           SEVENTH, subject to the provisions of
Section 5.2 of this Agreement, after any and all claims have been satisfied
and/or contingent or threatened claims have been reserved for in the reasonable
judgment of GTA and Borrower, Escrow Agent shall pay all remaining Net Proceeds
as follows:  (1) seventy percent (70%) of such remaining amount to GTA, and
(2) thirty percent (30%) to Borrower; provided, however, that if the amount paid
under paragraph (iii) of this Section 5.2 is less than Three Million Two Hundred
Fifty Thousand Dollars ($3,250,000), then, prior to distributing the remaining
Net Proceeds as earlier provided in this paragraph (vii), Escrow Agent shall
first distribute a dollar amount which equals the difference between (a) Three
Million Two Hundred Fifty Thousand Dollars ($3,250,000), and (b) the amounts
paid under paragraph (iii) of this Section 5.2 as follows:  (1) fifty percent
(50%) of such amount to Borrower, and (2) fifty percent (50%) to GTA.

 


5.3                                 PROMISSORY NOTES.  IN THE EVENT THAT ANY
PORTION OF THE PARCEL F SALES PRICE SHALL BE PAID IN THE FORM OF A PROMISSORY
NOTE (ANY “PARCEL F NOTE”) IN FAVOR OF BORROWER, LENDER SHALL HAVE THE RIGHT TO
(I) REVIEW THE PROPOSED PARCEL F NOTE, THE CREDIT AND COLLATERAL SECURING THE
SAME, AND OTHER LOAN DOCUMENTS, AND (II) PROVIDE COMMERCIALLY REASONABLE
COMMENTS THERETO REGARDING THE TERMS AND CONDITIONS CONTAINED IN SUCH DOCUMENTS
(THE “GTA FINANCING COMMENTS”), AND BORROWER SHALL, IN A WRITING SIGNED BY THE
PURCHASER OF PARCEL F,  ENDORSE TO GTA-IB THE PARCEL F NOTE (AND ASSIGN ALL
SECURITY AND OTHER LEGAL INSTRUMENTS TO GTA-IB) AND DELIVER THE PARCEL F NOTE
(AND THE SECURITY AND OTHER LEGAL INSTRUMENTS) TO ESCROW AGENT.  GTA-IB AND
BORROWER SHALL DIRECT THE PAYOR UNDER THE PARCEL F NOTE TO DELIVER ALL PAYMENTS
TO ESCROW AGENT, WHICH SUMS, FOR PURPOSES OF THIS AGREEMENT, SHALL BE CONSIDERED
PROCEEDS.  BORROWER SHALL IN GOOD FAITH USE COMMERCIALLY REASONABLE EFFORTS TO
INCORPORATE THE GTA FINANCING COMMENTS INTO THE PARCEL F NOTE AND SHALL, PRIOR
TO FINALIZING THE PARCEL F NOTE (AND THE SECURITY AND OTHER LEGAL INSTRUMENTS
RELATED THERETO), NOTIFY LENDER OF WHICH, IF ANY, OF THE GTA FINANCING COMMENTS
WERE NOT AGREED TO BY THE PARCEL F BUYER ON A GOOD FAITH, COMMERCIALLY
REASONABLE BASIS, AND LENDER SHALL HAVE AN ADDITIONAL OPPORTUNITY TO PROVIDE ITS
COMMERCIALLY REASONABLE COMMENTS TO THE REVISED DRAFT PARCEL F NOTE AND THE
SECURITY AND OTHER LEGAL INSTRUMENTS (THE “REVISED GTA FINANCING COMMENTS”). 
BORROWER SHALL BE ENTITLED TO DISBURSEMENTS FROM THE NET PROCEEDS BEING HELD IN
THE ESCROW ACCOUNT, ANY AND ALL REASONABLE AND CUSTOMARY COSTS AND EXPENSES
ACTUALLY INCURRED BY BORROWER IN CONNECTION WITH THE COLLECTION OF ANY
OBLIGATIONS UNDER THE PARCEL F NOTE, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND RELATED COSTS.  IT IS UNDERSTOOD AND AGREED THAT BORROWER
SHALL HAVE SOLE RESPONSIBILITY FOR COLLECTING AMOUNTS DUE UNDER ANY PARCEL F
NOTE (AND/OR UNDER THE SECURITY AND OTHER LEGAL INSTRUMENTS RELATED THERETO) AND
SHALL REMIT SUCH COLLECTIONS TO THE ESCROW ACCOUNT; PROVIDED, HOWEVER, BORROWER
SHALL USE DILIGENT, GOOD FAITH EFFORTS TO COLLECT ALL SUMS DUE UNDER ANY PARCEL
F NOTE (AND/OR UNDER THE SECURITY AND OTHER LEGAL INSTRUMENTS RELATED THERETO)
ON OR BEFORE THE LATER OF (I) TWO (2) YEARS AFTER THE CLOSING OF THE SALE OF
PARCEL F, AND (II) DECEMBER 31, 2005.  GTA-IB SHALL REASONABLY COOPERATE AND
PROVIDE BORROWER WITH DOCUMENTS WHICH MAY BE REASONABLY REQUIRED BY BORROWER TO
ENABLE OR ASSIST BORROWER IN COLLECTING SUMS DUE UNDER ANY PARCEL F NOTE (AND/OR
UNDER THE SECURITY AND OTHER LEGAL INSTRUMENTS RELATED THERETO), WHICH SHALL
EXPRESSLY NOT INCLUDE A POWER OF ATTORNEY.  BORROWER SHALL HAVE NO LIABILITY TO
LENDER FOR FAILURE TO COLLECT ANY AMOUNTS DUE UNDER ANY PARCEL F NOTE (AND/OR
UNDER THE SECURITY AND OTHER LEGAL INSTRUMENTS RELATED THERETO), EXCEPT TO THE
EXTENT RESULTING FROM BORROWER’S FAILURE TO DILIGENTLY AND IN GOOD FAITH SEEK TO
COLLECT THE SAME IN A COMMERCIALLY REASONABLE MANNER, GROSS NEGLIGENCE,
SELF-DEALING, ANY WILLFUL MISCONDUCT OR FRAUD OF BORROWER.

 

7

--------------------------------------------------------------------------------


 


6.                                       OTHER LIENS, ENCUMBRANCES OR
AGREEMENTS.


 


6.1.                              GRANTS OF RIGHTS. EXCEPT AS OTHERWISE PROVIDED
IN THE SETTLEMENT AGREEMENT, BORROWER SHALL NOT DIRECTLY OR INDIRECTLY GRANT OR
AGREE TO GRANT ANY PERSON (I) ANY LIEN OR ANY OTHER RIGHT IN THE PROCEEDS OR NET
PROCEEDS, OR (II) ANY RIGHT IN OR TO BORROWER OR ANY ASSETS OF BORROWER. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT OR IN THE SETTLEMENT
AGREEMENT, BORROWER MAY ENTER INTO THAT CERTAIN PURCHASE AGREEMENT FOR THE SALE
OF PARCEL F, WHICH IS MORE PARTICULARLY DESCRIBED ON EXHIBIT B ATTACHED HERETO.


 


6.2.                              INTENTIONALLY DELETED.


 


6.3.                              SALE OF PARCEL F.


 


(A)                                  IF AT ANY TIME AFTER THE EFFECTIVE DATE,
BORROWER DESIRES TO SELL PARCEL F TO A BONA FIDE, UNAFFILIATED, CREDITWORTHY
THIRD-PARTY FOR A PRICE LESS THAN SIX MILLION NINE HUNDRED THOUSAND DOLLARS
($6,900,000) (AN “ASSET SALE”), BORROWER (IN, AND ONLY IN, SUCH CASE OF A SALE
FOR A PRICE LESS THAN SIX MILLION NINE HUNDRED THOUSAND DOLLARS ($6,900,000))
SHALL HAVE THE RIGHT TO CONSUMMATE THE SALE THEREOF AT THAT PRICE PROVIDED
BORROWER SHALL FIRST GIVE TO GTA WRITTEN NOTICE THEREOF (AN “OFFER NOTICE”),
WHICH OFFER NOTICE SHALL SET FORTH THE CASH PRICE (THE “ROFO PRICE”), BORROWER
WOULD BE WILLING TO ACCEPT TO CONSUMMATE SUCH SALE.  THE OFFER NOTICE SHALL ALSO
SET FORTH THE FOLLOWING INFORMATION WITH RESPECT TO THE TERMS BORROWER WOULD BE
WILLING TO ACCEPT TO CONSUMMATE SUCH SALE (THE “OTHER TERMS”):  (I) THE
ANTICIPATED CLOSING DATE; (II) THE AMOUNT, IF ANY, BORROWER WOULD BE WILLING TO
FINANCE (I.E., PURCHASE MONEY FINANCING IN THE FORM OF A PROMISSORY NOTE SECURED
BY PARCEL F); (III) A FORM OF DEED WHICH IS SUBSTANTIALLY IN THE FORM WHICH
BORROWER WOULD PROVIDE WITH RESPECT TO SUCH SALE; AND (IV) THE TERMS REGARDING
THE OBLIGATION (AS BETWEEN BORROWER AND POTENTIAL BUYER) TO PAY THE FOLLOWING
CLOSING COSTS:  TITLE INSURANCE STAMP/TRANSFER TAXES.  WITHIN SIXTY (60) DAYS OF
RECEIPT OF AN OFFER NOTICE (THE “EXERCISE PERIOD”), GTA SHALL HAVE THE RIGHT TO
OFFER TO PURCHASE PARCEL F AT THE ROFO PRICE AND SUBJECT TO THE OTHER TERMS
(EXCEPT AS REGARDS THE CLOSING DATE WHICH IS SET FORTH IN THE OFFER NOTICE ONLY
FOR INFORMATIONAL PURPOSES), BY GIVING WRITTEN NOTICE OF SUCH ELECTION WITHIN
THE EXERCISE PERIOD (THE “ROFO ELECTION”), WHICH OFFER SHALL BE IRREVOCABLE AND
ACCOMPANIED BY A NON-REFUNDABLE DEPOSIT EQUAL TO FIVE PERCENT (5%) OF THE ROFO
PRICE, SUBJECT TO BORROWER’S PERFORMANCE.


 


(B)                                 IF GTA DOES NOT TIMELY MAKE A ROFO ELECTION,
GTA SHALL BE DEEMED TO HAVE ELECTED NOT TO PURCHASE PARCEL F.  IF NO TIMELY ROFO
ELECTION IS MADE BY GTA, BORROWER SHALL BE FREE TO INITIATE AND CONSUMMATE THE
ASSET SALE WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE EXPIRATION OF THE
EXERCISE PERIOD AT A PRICE DETERMINED BY BORROWER, BUT WHICH PRICE MUST IN NO
EVENT BE LESS THAN NINETY-FIVE PERCENT (95%) OF THE ROFO PRICE AND, EXCEPT AS
SET FORTH HEREIN, SUBJECT TO THE OTHER TERMS.  THE PARTIES HERETO AGREE THAT THE
AMOUNT OF FINANCING, IF ANY, PROVIDED BY BORROWER AS WELL AS THE TERMS REGARDING
THE OBLIGATION TO PAY THE CLOSING COSTS (TITLE INSURANCE AND STAMP/TRANSFER
TAXES) MAY DIFFER BY FIVE PERCENT (5%) FROM THAT SET FORTH IN THE OTHER TERMS
WITHOUT ANY OBLIGATION OF BORROWER, OR RIGHT OF GTA, TRIGGERED BY VIRTUE OF SUCH
DEVIATIONS FROM THE OTHER TERMS.  SUCH ASSET SALE SHALL BE CONSUMMATED WITHIN
NINE (9) MONTHS AFTER THE EXPIRATION OF THE EXERCISE PERIOD.

 

8

--------------------------------------------------------------------------------


 


(C)                                  IF GTA HAS TIMELY DELIVERED A ROFO
ELECTION, BORROWER SHALL ACCEPT SUCH OFFER AT THE ROFO PRICE AND SUBJECT TO THE
OTHER TERMS SET FORTH IN THE OFFER NOTICE.  BORROWER AND GTA SHALL CONSUMMATE
THE ROFO SALE ON AN “AS IS” AND “WHERE IS” BASIS, EXCEPT FOR MATERIALLY, BUT NOT
NECESSARILY EXACTLY, THE WARRANTIES, IF ANY, CONTAINED IN THE FORM OF DEED WHICH
IS PART OF THE OTHER TERMS, WITHIN NINETY (90) DAYS AFTER THE DATE OF THE ROFO
ELECTION.  IF GTA HAS TIMELY DELIVERED A ROFO ELECTION, BUT THEREAFTER THE SALE
CONTEMPLATED THEREBY FAILS TO CLOSE WITHIN A SIXTY (60) DAY PERIOD BY REASON OF
GTA’S SOLE DEFAULT (AND NOT ANY DEFAULT BY BORROWER), THEN GTA SHALL BE IN
MATERIAL DEFAULT UNDER THIS PROVISION HEREOF (AND NO OTHERS) AND THE FIVE
PERCENT (5%) DEPOSIT SHALL BE FORFEITED AS BORROWER’S SOLE REMEDY AND AS GTA’S
SOLE LIABILITY.  IN THE EVENT OF GTA’S MATERIAL DEFAULT HEREUNDER AS AFORESAID,
WHICH GTA HAS NOT SUBSTANTIALLY CURED AFTER WRITTEN NOTICE FROM BORROWER AND THE
PASSAGE OF A CURE PERIOD OF NOT TO EXCEED TEN (10) BUSINESS DAYS, WITHOUT
LIMITING ANY OF THE RIGHTS OF BORROWER OR GTA HEREUNDER, AT LAW OR IN EQUITY,
BORROWER SHALL HAVE THE RIGHT TO CONSUMMATE THE ROFO SALE DESCRIBED IN THE OFFER
NOTICE TO NON-AFFILIATED THIRD PARTIES FOR A CASH PRICE DETERMINED BY BORROWER
(WITHOUT REGARD TO THE ROFO PRICE) AND ON SUCH OTHER TERMS AND CONDITIONS AS
BORROWER REASONABLY DETERMINES, AND SHALL HAVE A NINE (9) MONTH PERIOD TO
CONSUMMATE SUCH OR ANY OTHER ROFO SALE.  FURTHER, GTA SHALL NOT THEREAFTER BE
ENTITLED TO GIVE A ROFO ELECTION AND BORROWER SHALL HAVE NO FURTHER OBLIGATIONS
WHATSOEVER UNDER THIS PROVISION.


 


(D)                                 PROMPTLY AFTER THE EXECUTION OF A CONTRACT
FOR AN ASSET SALE, BORROWER SHALL DELIVER TO GTA A TRUE, CORRECT AND COMPLETE
COPY OF THE CONTRACT THEREFOR (INCLUDING ALL EXHIBITS AND SCHEDULES).


 


(E)                                  IF AN ASSET SALE IS NOT INITIATED OR
CONSUMMATED WITHIN THE NINE (9) MONTH PERIOD DESCRIBED ABOVE, THE RIGHTS OF GTA
UNDER THIS SECTION 6.3, PROVIDED IT HAS NOT DEFAULTED HEREUNDER (AND SUCH
DEFAULT HAS NOT BEEN CURED), SHALL BE FULLY RESTORED AND REINSTATED.


 


(F)                                    SUBJECT TO GTA’S RIGHTS SET FORTH HEREIN
AND OTHERWISE, WITH RESPECT TO AN ASSET SALE, BORROWER SHALL HAVE THE RIGHT TO
EXECUTE CUSTOMARY CONTRACTS, AGREEMENTS OR CERTIFICATIONS TO EFFECTUATE THE
CONSUMMATION OF THE ASSET SALE.


 


6.4.                              ORIGINAL BAYFAIR AGREEMENT. BORROWER
REPRESENTS AND WARRANTS THAT (A) IT HAS PROVIDED A TRUE, CORRECT AND COMPLETE
COPY OF THE ORIGINAL BAYFAIR AGREEMENT TO GTA-IB, (B) THE ORIGINAL BAYFAIR
AGREEMENT, AS AMENDED AND RESTATED AS OF JUNE 29, 2004, REMAINS IN FULL FORCE
AND EFFECT, AND HAS NOT BEEN AMENDED, (C) THERE EXISTS NO DEFAULT (AND NO EVENT
OR EXISTING CONDITION THAT, WITH THE PASSAGE OF TIME, WOULD BE CONSIDERED A
DEFAULT) UNDER THE ORIGINAL BAYFAIR AGREEMENT, (D) EXCEPT FOR THE ORIGINAL
BAYFAIR AGREEMENT AND THE AGREEMENTS PROVIDED FOR THEREIN, BORROWER HAS NOT
ENTERED INTO ANY OTHER AGREEMENT, SIDE LETTER, OR UNDERSTANDING, IN WRITING OR
OTHERWISE, WITH RESPECT TO THE SALE OF PARCEL F, AND (E) IT SHALL PROVIDE TRUE,
CORRECT AND COMPLETE COPIES OF ALL AMENDMENTS TO THE ORIGINAL BAYFAIR AGREEMENT
TO GTA-IB PROMPTLY UPON EXECUTION.


 


7.                                       BOOKS, RECORDS, AND STATEMENTS.  ESCROW
AGENT SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT KEEP AND MAINTAIN
TRUE, CORRECT, COMPLETE AND CURRENT BOOKS AND RECORDS WITH RESPECT TO THE ESCROW
ACCOUNT, AND ALL INVESTMENTS THEREOF, EARNINGS THEREON AND DISBURSEMENTS
THEREFROM.  ESCROW AGENT SHALL PROVIDE MONTHLY STATEMENTS TO BORROWER AND GTA
SHOWING THE BALANCE OF THE ESCROW ACCOUNT, THE EARNINGS THEREOF AND THE
DISPOSITION OF EARNINGS.

 

9

--------------------------------------------------------------------------------


 


8.                                       EXPENSES.  ALL FEES AND EXPENSES OF
ESCROW AGENT, INCLUDING ITS REASONABLE AND ACTUALLY INCURRED ATTORNEYS’ FEES AND
RELATED COSTS AS MAY BE INCURRED BY ESCROW AGENT IN CONNECTION WITH THE
ADMINISTRATION OF THE ESCROW ACCOUNT AND THIS AGREEMENT, ANY AMENDMENT,
MODIFICATION, INTERPRETATION, COLLECTION, ENFORCEMENT OF THIS AGREEMENT AND THE
INVESTMENT OF THE NET PROCEEDS, SHALL BE PAYABLE TO ESCROW AGENT AS PROVIDED IN
SECTION 5 ABOVE.


 


9.                                       HOLD HARMLESS.  BORROWER AND GTA,
JOINTLY AND SEVERALLY, HEREBY AGREE TO INDEMNIFY, PROTECT, SAVE AND HOLD
HARMLESS ESCROW AGENT, AND ITS SUCCESSORS AND ASSIGNS, PURSUANT TO THIS
AGREEMENT, FROM ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, CLAIMS,
ACTIONS, SUITS, COSTS OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) OF WHATSOEVER KIND OR NATURE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ESCROW AGENT WHICH IN ANY WAY RELATE TO OR ARISE OUT OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY ACTION TAKEN UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT NEITHER BORROWER NOR GTA SHALL HAVE ANY SUCH
OBLIGATION TO INDEMNIFY, PROTECT, SAVE AND HOLD HARMLESS ESCROW AGENT OR ITS
SUCCESSORS OR ASSIGNS, FROM OR AGAINST ANY LIABILITY INCURRED BY, IMPOSED UPON
OR ESTABLISHED AGAINST ESCROW AGENT FOR ITS OWN WILLFUL MISCONDUCT, GROSS
NEGLIGENCE OR FRAUD.


 


10.                                 SECURITY INTEREST.  BORROWER HEREBY GRANTS
TO GTA (AND/OR GTA’S DESIGNEE) A FIRST PRIORITY SECURITY INTEREST IN THE ESCROW
ACCOUNT EQUAL TO ONE HUNDRED TWENTY PERCENT (120%) OF GTA’S INTEREST IN THE NET
PROCEEDS DESCRIBED IN SECTION 5.2 ABOVE, AND BORROWER AGREES THAT IT SHALL TAKE
ANY AND ALL FURTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, EXECUTING SECURITY
AGREEMENTS, ACCOUNT CONTROL AGREEMENTS AND/OR UCC FINANCING STATEMENTS AS MAY BE
REASONABLY REQUIRED AND PREPARED BY GTA TO EFFECT THE FOREGOING OR IN
FURTHERANCE OF IMPLEMENTING THE SAME.


 


11.                                 RELATIONSHIP.  BORROWER AGREES THAT NONE OF
GTA OR ANY OF ITS OFFICERS, DIRECTORS, MANAGERS, PARTNERS, SHAREHOLDERS,
MEMBERS, EMPLOYEES OR AGENTS, SHALL HAVE ANY FIDUCIARY OBLIGATIONS OR TRUST
OBLIGATIONS WITH RESPECT TO THE PROCEEDS OR NET PROCEEDS OR OTHER AMOUNTS
RECEIVED OR WITH RESPECT TO THE SALE OF PARCEL F.  GTA AGREES THAT NONE OF
BORROWER, GUARANTOR OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS,
PARTNERS, SHAREHOLDERS, MEMBERS, EMPLOYEES OR AGENTS, SHALL HAVE ANY FIDUCIARY
OBLIGATIONS OR TRUST OBLIGATIONS WITH RESPECT TO THE PROCEEDS OR NET PROCEEDS OR
OTHER AMOUNTS RECEIVED OR WITH RESPECT TO THE SALE OF PARCEL F.  THIS AGREEMENT
DOES NOT CONSTITUTE A PARTNERSHIP AGREEMENT, OR ANY OTHER ASSOCIATION BETWEEN
GTA AND BORROWER.


 


12.                                 NOTICES.  ALL NOTICES REQUIRED HEREUNDER
SHALL BE IN WRITING AND DELIVERED OR MAILED (BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED AND POSTAGE PREPAID), ADDRESSED TO THE RESPECTIVE
PARTIES AS SET FORTH BELOW:

 

If to GTA:

 

Golf Trust of America, L.P.

14 North Adger’s Wharf

Charleston, South Carolina  29401

Tel.:

(803) 723-4653

Fax:

(803) 723-0479

Attn:

Mr. W. Bradley Blair, II

 

10

--------------------------------------------------------------------------------


 

Copy to:

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, California  94111

Attn:

Peter T. Healy, Esq.

Tel.:

(415) 984-8833

Fax:

(415) 984-8701

 

 

If to Borrower:

 

Golf Host Resorts, Inc.

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:

Mr. Merrick R. Kleeman

Tel.:

(203) 422-7710

Fax:

(203) 422-7810

 

 

Copies to:

 

Dechert LLP

90 State House Square

Hartford, Connecticut  06103

Attn:

John J. Gillies, Jr., Esq.

Tel.:

(860) 524-3938

Fax:

(860) 524-3930

 

 

 

and

 

Rinaldi, Finkelstein & Franklin

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:

Steven Finkelstein, Esq.

Tel.:

(203) 422-7767

Fax:

(203) 422-7867

 

 

If to Escrow Agent:

Chicago Title Insurance Company
South Florida Business Center

2701 Gateway Drive, Pompano Beach,

Florida 33069

Attn:

Earline Woods, Escrow Manager

Tel.:

(954) 971-2200

Fax:

(954) 971-4111

 

11

--------------------------------------------------------------------------------


 


13.                                 TERMINATION OF ESCROW.  THIS AGREEMENT, AND
THE ESCROW ACCOUNT PROVIDED FOR IN THIS AGREEMENT, SHALL AUTOMATICALLY TERMINATE
UPON (A) DISBURSEMENT BY ESCROW AGENT OF ALL OF THE NET PROCEEDS PURSUANT TO
SECTION 5 HEREOF, EXCEPTING IN THE EVENT OF ANY PENDING OR THREATENED LITIGATION
PERTAINING TO ANY OF THE ISSUES HEREIN OR WITH RESPECT TO THIS AGREEMENT, OR
(B) RECEIPT BY ESCROW AGENT OF JOINT WRITTEN INSTRUCTIONS BY BORROWER AND GTA
INDICATING BOTH PARTIES’ ELECTION TO TERMINATE THIS AGREEMENT.


 


14.                                 NO PERSONAL LIABILITY.  IN NO EVENT, AND
NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR ELSEWHERE, SHALL ANY OF THE
RESPECTIVE PAST, PRESENT OR FUTURE OFFICERS, DIRECTORS, MANAGERS, PARTNERS,
MEMBERS, STOCKHOLDERS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ADVISORS, ATTORNEYS
OR OTHER AGENTS OF EACH OF BORROWER, GUARANTOR, GTA-IB, LENDER AND THE GTA
PARENT (OR ANY OF THEIR RESPECTIVE AFFILIATES) BE PERSONALLY LIABLE UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE SETTLEMENT AGREEMENT OR THE OPERATIONAL
BENEFITS AGREEMENT WHATSOEVER. EACH OF THE PARTIES TO THIS AGREEMENT, THE
SETTLEMENT AGREEMENT OR THE OPERATIONAL BENEFITS AGREEMENT AND EACH OF SUCH
PARTIES’ RESPECTIVE SUCCESSORS AND ASSIGNS DOES HEREBY WAIVE ANY SUCH PERSONAL
LIABILITY OR ANY RIGHT TO MAKE SUCH A CLAIM AGAINST ANY OF THE OTHERS.


 


15.                                 CONSTRUCTION.  BORROWER AND GTA ACKNOWLEDGE
THAT EACH SUCH PARTY AND ITS COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT,
AND THAT THE RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT OR ANY DOCUMENT EXECUTED AND DELIVERED BY EITHER PARTY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE CAPTIONS
IN THIS AGREEMENT ARE FOR CONVENIENCE OR REFERENCE ONLY AND SHALL NOT BE USED TO
INTERPRET THIS AGREEMENT.


 


16.                                 TERMS GENERALLY.  THE DEFINED TERMS IN THIS
AGREEMENT SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND THE PLURAL FORMS OF THE
TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. THE TERM “PERSON” INCLUDES
INDIVIDUALS, CORPORATIONS, PARTNERSHIPS, TRUSTS, OTHER LEGAL ENTITIES,
ORGANIZATIONS AND ASSOCIATIONS, AND ANY GOVERNMENT OR GOVERNMENTAL AGENCY OR
AUTHORITY.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORDS “APPROVAL,” “CONSENT”
AND “NOTICE” SHALL BE DEEMED TO BE PRECEDED BY THE WORD “WRITTEN.”


 


17.                                 CONFIDENTIALITY.  FOR SO LONG AS NO PARTY
UNDER THIS AGREEMENT IS IN DEFAULT UNDER THE TERMS OF THIS AGREEMENT, GTA,
BORROWER AND ESCROW AGENT SHALL KEEP THE EXISTENCE OF, THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE INFORMATION OR DOCUMENTATION PROVIDED IN CONNECTION
WITH THIS AGREEMENT, THE SETTLEMENT AGREEMENT AND THE OPERATIONAL BENEFITS
AGREEMENT, STRICTLY CONFIDENTIAL, EXCEPT AS FOLLOWS: (I) SUCH DISCLOSURES AS ARE
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER; (II) SUCH
INTERNAL DISCLOSURES, DISCLOSURES TO ATTORNEYS, ACCOUNTANTS, ADVISORS AND
SERVICERS, AND DISCLOSURES TO INVESTORS AND RATING AGENCIES AS ARE REQUIRED BY
THE RESPECTIVE PARTIES’ OPERATING POLICIES AND PROCEDURES AND AS MAY BE REQUIRED
BY THE SECURITIES AND EXCHANGE COMMISSION; AND (III) SUCH DISCLOSURES AS ARE
REQUIRED BY LAW, INCLUDING PURSUANT TO THE SERVICE OF JUDICIAL PROCESS.  THE
PARTIES ACKNOWLEDGE THAT THIS PROVISION CONSTITUTES MATERIAL CONSIDERATION FOR
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, AND THE BREACH THEREOF MAY RESULT IN
IRREPARABLE INJURY TO A PARTY, ENTITLING SUCH PARTY TO SPECIFIC PERFORMANCE OF
THE TERMS HEREOF.

 

12

--------------------------------------------------------------------------------


 


18.                                 WAIVERS.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY BREACH OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS SUCH WAIVER
IS IN WRITING AND SIGNED BY THE WAIVING PARTY, AND ANY SUCH WAIVER SHALL NOT BE
DEEMED A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER OR
SUBSEQUENT BREACH OF THIS AGREEMENT.


 


19.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE. ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT
SHALL BE BROUGHT IN THE STATE OF DELAWARE, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT IN ANY SUCH ACTION OR PROCEEDING.


 


20.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR THE APPLICATION THEREOF TO ANY PERSON, PLACE, OR CIRCUMSTANCE,
SHALL BE HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, UNENFORCEABLE
OR VOID, THE REMAINDER OF THIS AGREEMENT AND SUCH PROVISIONS AS APPLIED TO OTHER
PERSONS, PLACES AND CIRCUMSTANCES SHALL REMAIN IN FULL FORCE AND EFFECT.


 


21.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AND FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
TERMS OF THE ESCROW ACCOUNT AND THERE ARE NO AGREEMENTS, UNDERSTANDINGS,
WARRANTIES, OR REPRESENTATIONS AMONG THE PARTIES WITH RESPECT THERETO EXCEPT AS
SET FORTH HEREIN.


 


22.                                 MISCELLANEOUS.  THE EXHIBITS ATTACHED TO
THIS AGREEMENT ARE HEREBY MADE A PART OF THIS AGREEMENT.  THIS AGREEMENT SHALL
BENEFIT AND BIND BORROWER, GTA AND ESCROW AGENT AND THEIR RESPECTIVE
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY BORROWER, GTA AND ESCROW
AGENT.


 


23.                                 ATTORNEYS’ FEES AND COSTS.  IN THE EVENT OF
ANY DISPUTE BETWEEN THE PARTIES HERETO IN CONNECTION WITH THIS AGREEMENT, THE
PREVAILING PARTY IN ANY JUDICIAL ACTION SHALL BE ENTITLED TO REASONABLE
ATTORNEYS’ FEES AND COSTS.


 

[Signatures commence on the following page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, GTA and Escrow Agent have executed this Agreement
as of the Effective Date.

 

 

“BORROWER”

 

 

 

GOLF HOST RESORTS, INC.,

 

a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“GTA-IB”

 

 

 

GTA-IB, LLC,

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 Name: W. Bradley Blair, II

 

 

 

 Title: President

 

 

 

 

 

 

 

“LENDER”

 

 

 

GOLF TRUST OF AMERICA, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

GTA GP, Inc., a Maryland corporation, its
general partner

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 Name: W. Bradley Blair, II

 

 

 

 Title: President

 

S-1

--------------------------------------------------------------------------------


 

 

“GTA Parent”

 

 

 

 

 

GOLF TRUST OF AMERICA, INC., a Maryland
corporation

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 Name: W. Bradley Blair, II

 

 

 Title: President and Chief Executive Officer

 

 

 

 

 

 

 

“ESCROW AGENT”

 

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Earline Woods

 

 

 

 Name: Earline Woods

 

 

 Title: Escrow Manager

 

S-2

--------------------------------------------------------------------------------